Case 1:05-md-01720-MKB-JO Document 7368 Filed 02/08/19 Page 1 of 1 PageID #: 108532




                                                              MERRILL G. DAVIDOFF
                                                              MANAGING SHAREHOLDER, CHAIRMAN EMERITUS
                                                              p. 215.875.3084 mdavidoff@bm.net

                                           February 8, 2019

VIA ECF

 The Honorable Judge Margo K. Brodie            The Honorable Magistrate Judge James Orenstein
 United States District Court                   United States District Court
  Eastern District of New York                   Eastern District of New York
 225 Cadman Plaza East                          225 Cadman Plaza East
 Brooklyn, New York 11201                       Brooklyn, NY 11201

         Re:    In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
                Case No. 1:05-MD-1720-(MKB)(JO)

Dear Judges Brodie and Orenstein:

       Pursuant to paragraph 19 of the Class Settlement Order and Final Judgment and paragraph 21 of
the Definitive Class Settlement Agreement, Class Plaintiffs respectfully request the Court’s approval of
Miller Kaplan Arase LLP’s (“Miller Kaplan”) funding request to pay for the tax return preparation of the
two escrow funds established in connection with the Class Settlement in this matter.

        Attached as Exhibit A are copies of Miller Kaplan’s Invoices # 84108, 503058, 510293 and 512515
for the total amount of $17,010.83 for the work associated with the tax return preparation of the Class
Settlement Cash Escrow Account (“Class I QSF”). Attached as Exhibit B are copies of Miller Kaplan’s
Invoices # 84109, 510295 and 512516 for the total amount of $9,877.75 for the work associated with the
tax return preparation of the Class Settlement Interchange Escrow Account (“Class II QSF”).

         The total funding request for both escrow accounts is $26,888.58.

                                         Respectfully submitted,

      /s/ K. Craig Wildfang           /s/ Merrill G. Davidoff          /s/ Alexandra S. Bernay
      K. Craig Wildfang               H. Laddie Montague, Jr.          Patrick J. Coughlin
      Thomas J. Undlin                Merrill G. Davidoff              Alexandra S. Bernay
      Robins, Kaplan, Miller          Berger & Montague, P.C.          Robbins Geller Rudman
        & Ciresi L.L.P.                                                  & Dowd LLP

cc:      All Counsel via ECF



                                                                    1818 MARKET STREET, SUITE 3600
                                                                    PHILADELPHIA, PA 19103
                                                                    215.875.3000 BERGERMONTAGUE.COM
